Citation Nr: 1527771	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis of the knees.

2.  Entitlement to service connection for bilateral foot condition.

3.  Entitlement to service connection for asthma, claimed as a breathing condition.

4.  Entitlement to service connection for melanoma due to herbicide exposure.

5.  Entitlement to service connection for hypertension due to herbicide exposure.

6.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy due to herbicide exposure.

7.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy due to herbicide exposure.

8.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2009 and June 2013 issued by the Regional Office (RO) in Cleveland, Ohio.  In August 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In December 2013, the Veteran submitted a written request to withdraw his appeal of entitlement to service connection for bilateral arthritis of the knees,  a right knee disability, bilateral foot condition, asthma, melanoma, hypertension, and peripheral neuropathy involving all four extremities.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to service connection for bilateral arthritis of the knees, bilateral foot condition, asthma, melanoma, hypertension, and peripheral neuropathy involving all four extremities have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In May 2011, the Veteran filed a substantive appeal to the RO's decision denying service connection for bilateral arthritis of the knees, bilateral foot condition, asthma, melanoma, hypertension, and peripheral neuropathy involving all four extremities, thus perfecting his appeal to the Board.  See Rating Decision dated in June 2009.  In a written statement submitted in December 2013, he requested withdrawal of his appeal of these issues.  See VA Form 21-4138, Statement in Support of Claim, dated December 10, 2013.  In view of his expressed desire, further action with regard to these claims is not appropriate. 

Accordingly, the Board does not have jurisdiction to review the claims for entitlement to service connection for bilateral arthritis of the knees, bilateral foot condition, asthma, melanoma, hypertension, and peripheral neuropathy involving all four extremities and they are dismissed.


ORDER

The claim for entitlement to service connection for bilateral arthritis of the knees is dismissed.  

The claim for entitlement to service connection for bilateral foot condition is dismissed.  

The claim for entitlement to service connection for asthma, claimed as a breathing condition is dismissed.  

The claim for entitlement to service connection for melanoma due to herbicide exposure is dismissed.  

The claim for entitlement to service connection for hypertension due to herbicide exposure is dismissed.

The claim for entitlement to service connection for bilateral upper extremity peripheral neuropathy due to herbicide exposure is dismissed.  

The claim for entitlement to service connection for bilateral lower extremity peripheral neuropathy due to herbicide exposure is dismissed.

REMAND

The Veteran contends that he is unemployable due to his service-connected PTSD and ischemic heart disease. 

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).In this case, the Veteran currently meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

For TDIU claims, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While the May 2013 VA examination reports in the present case provide some information with regard to the Veteran's service-connected PTSD and ischemic heart disease, they do not yield an explicit opinion as to whether his unemployment is attributable to these service-connected disabilities or whether they would preclude all gainful employment.  Therefore, the Board must remand this aspect of the Veteran's appeal for a VA examination in which an examiner addresses the effect of all of the service-connected disabilities and makes a determination as to whether those disorders preclude the Veteran from engaging in substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran for an appropriate VA examination.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, at least as likely as not (i.e., probability of 50 percent or greater) that his service-connected disabilities, particularly his PTSD and ischemic heart disease, would prevent him from obtaining or keeping gainful employment, taking into consideration his level of education as well as any special training and previous work experience. 

2.  After the above action is completed, if the TDIU claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


